Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3-6 are objected to because of the following informalities: The claims contain the phrase "and/or" which is informal verbiage and the preferred wording should be more simply "at least one of A and B".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “highly” in the phrase “highly automated driving” in claims 1-2, 5-6, and 8-9 is a relative term which renders the claim indefinite. The term “highly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 3-4, and 7 depend upon claim 1 incorporating all of the limitations thereof, and are therefore rejected as being indefinite as being dependent upon an indefinite parent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolf et al (Artificial Potential Functions for Highway Driving with Collision Avoidance).
Regarding claim 1, Wolf discloses a method for operating a vehicle for highly automated driving, the method comprising the following steps: (abstract)
reading in input data, the input data including sensor data and sensor state data of a multitude of sensor units of the vehicle; (page 3732, col 1, L 6-9)
generating a potential field using the input data, the input data being used as attractive potentials and repulsive potentials of the potential field; and (page 3731, col 1, L 31-36)
determining a trajectory through the potential field to generate a fusion signal, using the trajectory, for fusing the input data for a sensor data fusion for a highly automated driving operation of the vehicle. (page 3735, col 2, L 9-22)

Regarding claim 2, Wolf further discloses wherein the trajectory determined in the step of determining causes an operating state of the vehicle in the highly automated driving operation to be transferred into a state of minimal criticality (i.e. autonomous mode), during a use of the fusion signal by a system for the sensor data fusion of the vehicle. (page 3735, col 2, L 9-22)

Regarding claim 3, Wolf further discloses wherein the input data read-in in the step of reading in include, as the sensor data, surroundings data, which represent surroundings conditions in surroundings of the vehicle, and trip data, which represent at least one physical variable with respect to a driving operation of the vehicle, and include, as the sensor state data, availability data, which represent an availability of individual ones of the sensor units, the availability data including 

Regarding claim 5, Wolf further discloses wherein, in the step of generating, the potential field is generated: (i) in real time and/or scene-by-scene during the highly automated driving operation of the vehicle, and/or (ii) using and adapting learned or predefined scenes during the highly automated driving operation of the vehicle. (page 3734, col 2, paragraph under TABLE 1)

Regarding claim 6, Wolf further discloses wherein: (i) the trajectory determined in the step of determining identifies a linkage of those of the sensor state data with minimal criticality, and/or (ii) the fusion signal causes: (a) an extension of the highly automated driving operation, and/or (b) a decision-making time and/or a take-over time prior to an abortion of the highly automated driving operation. (page 3735, col 2, L 9-22)

Regarding claim 7, Wolf further discloses providing the fusion signal for output to an interface to a unit of a system for the sensor data fusion of the vehicle. (page 3732, col 1, L 6-9; Section V. Conclusion)

Regarding claim 8, Wolf discloses a device configured to operate a vehicle for highly automated driving, the device configured to: (abstract)
read in input data, the input data (121) including sensor data and sensor state data of a multitude of sensor units of the vehicle; (page 3732, col 1, L 6-9)
generate a potential field using the input data, the input data being used as attractive potentials and repulsive potentials of the potential field; and (page 3731, col 1, L 31-36)
determine a trajectory through the potential field to generate a fusion signal, using the trajectory, for fusing the input data for a sensor data fusion for a highly automated driving operation of the vehicle. (page 3735, col 2, L 9-22)
Regarding claim 9, Wolf discloses a non-transitory machine-readable memory medium on which is stored a computer program for operating a vehicle for highly automated driving, the computer program, when executed by a computer, causing the computer to perform the following steps: (abstract)
reading in input data, the input data (121) including sensor data and sensor state data of a multitude of sensor units of the vehicle; (page 3732, col 1, L 6-9)
generating a potential field using the input data, the input data being used as attractive potentials and repulsive potentials of the potential field; and (page 3731, col 1, L 31-36)
determining a trajectory through the potential field to generate a fusion signal, using the trajectory, for fusing the input data for a sensor data fusion for a highly automated driving operation of the vehicle. (page 3735, col 2, L 9-22)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf as applied to claim 1 above, and further in view of Johnson (Constant Space Complexity Environment Representation for Vision-based Navigation).
Regarding claim 4, Wolf further discloses wherein: 

Wolf discloses a two-dimensional Wolf appears to be silent as to in the step of generating, the input data are linked to one another into a three-dimensional potential field. 

Johnson however teaches in the step of generating, the input data are linked to one another into a three-dimensional potential field. (Section IV. Navigation with Image Space Potential Fields; 3rd Paragraph)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Wolf with in the step of generating, the input data are linked to one another into a three-dimensional potential field. (Section IV. Navigation with Image Space Potential Fields; 3rd Paragraph) as taught by Johnson because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413. The examiner can normally be reached 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669